Name: Commission Regulation (EEC) No 1592/81 of 15 June 1981 amending various Regulations within the common agricultural policy following the repeal of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31981R1592Commission Regulation (EEC) No 1592/81 of 15 June 1981 amending various Regulations within the common agricultural policy following the repeal of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts Official Journal L 158 , 16/06/1981 P. 0010 - 0011 Spanish special edition: Chapter 03 Volume 22 P. 0036 Portuguese special edition Chapter 03 Volume 22 P. 0036 *****COMMISSION REGULATION (EEC) No 1592/81 of 15 June 1981 amending various Regulations within the common agricultural policy following the repeal of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Article 10 (3) and Article 28 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1187/81 (3), and in particular Articles 16 (6), 23 and 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 1371/81 of 19 May 1981 laying down detailed rules for the administration of monetary compensatory amounts (4) largely repeats the provisions of Commission Regulation (EEC) No 1380/75 (5) concerning import and export and adapts them to reflect experience; whereas it is therefore necessary to adapt Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs on the territory of another Member State (6), as last amended by Regulation (EEC) No 3474/80 (7), and Commission Regulation (EEC) No 476/79 of 9 March 1979 laying down detailed rules for the application of the subsidy on deliveries of feed cereals to Italy and repealing Regulation (EEC) No 446/69 (8), as amended by Regulation (EEC) No 1134/81 (9), in which reference is made to the repealed Regulations; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 1. The expressions given in point 2 of Article 4 (2) of Regulation (EEC) No 476/79 are hereby replaced by the following: '- Til indfoersel i Italien. Tilskudet betales af udfoerselsmedlemsstaten (forordning (EOEF) nr. 476/79), - Pros eisagogÃ ­ stin ItalÃ ­a. I epidÃ ³tisi chorigeÃ ­tai apÃ ³ to KrÃ ¡tos mÃ ©los proelÃ ©fseos (kanonismÃ ³s (EOK) arith. 476/79), - Zur Einfuhr nach Italien. Die Subvention ist von dem Herkunftsmitgliedstaat zu gewaehren (Verordnung (EWG) nr. 476/79), - For import into Italy. Subsidy to be granted by Member State of consignment (Regulation (EEC) No 476/79), - DestinÃ © Ã l'importation en Italie. Subvention Ã octroyer par l'Ã tat membre de provenance [rÃ ¨glement (CEE) no 479/79], - Destinato all'importazione in Italia. La sovvenzione sarÃ concessa dallo Stato membro di provenienza [regolamento (CEE) n. 479/79], - Bestemd voor invoer in ItaliÃ «. Subsidie toe te kennen door de Lid-Staat van herkomst (Verordening (EEG) nr. 476/79).' 2. Article 2 (2a) of Regulation (EEC) No 1624/76 and Article 4 (3) of Regulation (EEC) No 476/79 are hereby replaced by the following: 'The expressions provided for in paragraph 2 shall be entered on the control copy referred to in Article 15 (1) of Regulation (EEC) No 1371/81 where the said Article 15 is applied.' 3. Article 5 of Regulation (EEC) No 476/79 is hereby replaced by the following: 'Article 5 The provisions of Article 1 (2) (b), of Article 5 (1), of Article 15 (5) and of Article 17 of Regulation (EEC) No 1371/81 shall apply.' Article 2 This Regulation shall enter into force on 1 July 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1981. For the Commission The President Gaston THORN (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 281, 1. 11. 1975, p. 1. (3) OJ No L 121, 5. 5. 1981, p. 1. (4) OJ No L 138, 25. 5. 1981, p. 1. (5) OJ No L 139, 30. 5. 1975, p. 37. (6) OJ No L 180, 16. 7. 1976, p. 9. (7) OJ No L 363, 31. 12. 1980, p. 50. (8) OJ No L 59, 10. 3. 1979, p. 19. (9) OJ No L 118, 30. 4. 1981, p. 35.